Citation Nr: 0621912	
Decision Date: 07/24/06    Archive Date: 08/10/06	

DOCKET NO.  95-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from August 1968 to May 1970.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in April 2005 at which time it was remanded 
for further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  VA has complied with its duties to notify and assist the 
veteran in the development of his claim.  

2.  Service connection is in effect for:  Degenerative disc 
disease of the lumbar spine associated with a shell fragment 
wound to the left knee, with injury to Muscle Groups XIV and 
XV, with retained foreign body, rated as 40 percent disabling 
from June 8, 1998; residuals of a shell fragment wound to the 
left knee, with injury to Muscle Groups XIV and XV, with 
retained foreign body, rated as 30 percent disabling from 
May 1, 1996; post-traumatic stress disorder (PTSD), rated as 
30 percent disabling from July 10, 2000; and scarring of the 
right thigh as residual of a gunshot wound, rated as 
10 percent disabling from May 1, 1996.  The combined 
disability of 70 percent has been in effect since June 8, 
1998.  

3.  The veteran has been employed as a diesel technician for 
a number of years.  

4.  The veteran's service-connected disabilities do not 
preclude employment consistent with his education and 
occupational experience.  





CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.41, 4.16 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with the provisions 
of 38 C.F.R. § 3.159(b)(1).  A VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
five elements are:  (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a "service connection" claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided will assist 
in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Because the Court's decision is premised on the 
five elements of a "service connection" claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
a TDIU claim.  

VA satisfied its duty to notify by means of letters dated in 
August 2002 and in April 2004.  These letters informed the 
veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  In the April 2004 letter he was specifically told 
that it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal agency.  He was told that if there was any other 
evidence or information that he thought would support his 
claim, he was to let VA know.  He was told that "if the 
information or evidence is in your possession, please send it 
to us."  

The Board is aware that in Pelegrini v. Principi, 14 Vet. 
App. 412 (2004), it was indicated by the Court that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction determination.  
In the instant case, the claim for unemployability was denied 
by rating decision dated in July 2001.  The initial letter 
with regard to notification and assistance was not provided 
until August 2002, several months later.  However, the Board 
finds that this is essentially harmless error in that the 
case has been in appellate status for a number of years 
already.  The case has been remanded by the Board for further 
development and the veteran has been accorded examinations 
with opinions as to the impact of his service-connected 
disabilities on his ability to work.  Further, the veteran 
has had ample opportunity for several years to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  



Pertinent Legal Criteria

TDIU may be granted where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 
60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

VA's policy is to award TDIU in all cases where a service-
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. § 4.16(b).  The Board 
does not have the authority to assign an extraschedular TDIU 
rating in the first instance, although appropriate cases must 
be referred to the Director of the VA Compensation and 
pension service or Under Secretary for Benefits for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).  

TDIU ratings consider the effect that service-connected 
disabilities have on a particular veteran's ability to work.  
In Parker v. Brown, 72 Vet. App. 116, 118 (1994), the Court 
stated that a claim for TDIU is based on an acknowledgement 
that even though a rating of 100 percent under VA's Rating 
Schedule may be correct objectively, there are subjective 
factors that may permit assigning a 100 percent rating to a 
specific veteran under particular facts, notwithstanding the 
putative correctness of the objective rating.  Therefore, a 
determination of the veteran's entitlement to TDIU is 
considered in the context of the individual veteran's 
capabilities regardless of whether an average person would be 
rated unemployable under the same circumstances.  

VA has defined "substantially gainful employment" in its 
Adjudication Procedural Manual as "employment at which 
nondisabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  See M21-1 Part VI, Section 7.09 
(a) (7).  

"Substantially gainful employment" is a term of art which is 
utilized frequently in making an employability determination, 
but which has no concrete definition.  The Court declined to 
adopt a definition of "substantially gainful employment," but 
did indicate that the definition in VA's Adjudication Manual 
suggests a living wage.  The Court further stated that the 
standard appeared to be an objective one, but offered little 
insight as to how it was to be applied.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).  

In Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991), the 
Court again cited to the M21-1 definition of substantially 
gainful employment.  The Court further stated that "the 
ability to work only a few hours a day or only sporadically 
is not the ability to engage in substantially gainful 
employment."  

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
noted, "for a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran...the sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  

In Faust v. West, 13 Vet. App. 342 (2000), the Court stated, 
"in view of the fact that the Secretary has yet to issue a 
clear definition of substantially gainful employment, despite 
the Court's encouragement to that effect...almost a decade ago 
[in Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991) [, 
today we articulate such a definition for the purpose of 
dealing with the facts of this case."  In Faust v. West, 13 
Vet. App. 342 (2000), it was indicated that the Social 
Security regulations define "substantially gainful 
activity" as work that (a) involves doing significant 
productive physical or mental duties; and (b) is done.. for 
profit or pay," 20 C.F.R. § 404.1509, and held that where 
the veteran became employed as shown by clear and convincing 
evidence, at a substantially gainful occupation-that is, 
i.e., one that provides annual income that exceeds the 
poverty threshold for one person, such employment 
constitutes, as a matter of law, a substantially gainful 
occupation  Faust, 13 Vet. App. at 355-56.

Analysis

The Board assures the veteran it has reviewed all the 
evidence in the claims folder, with an emphasis on the 
medical evidence.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the extensive evidence of 
record.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, in 
support of the claim.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000).  

In the veteran's application for increased compensation based 
on unemployability that was received in May 2001, he 
indicated that he had a high school education.  He stated 
that he had been working on a full time basis with a diesel 
company as a diesel technician since late 1993.  He related 
that he had lost more than 200 plus hours of time over the 
years because of illness.  

As noted above, service connection is in effect for a low 
back disorder, rated as 40 percent disabling, residuals of 
shell fragment wound to the left knee, rated as 30 percent 
disabling, PTSD, rated as 30 percent disabling, and scarring 
of the right thigh, rated as 10 percent disabling.  The 
combined disability rating of 70 percent has been in effect 
since June 1998.  

Based on the foregoing, a TDIU rating may be assigned because 
the veteran has at least one disability ratable at 
40 percent, and his combined disability rating is 70 percent.  
He therefore meets the criteria set forth at 38 C.F.R. 
§§ 3.340, 3.341 and 4.16.  It must still be shown that he is 
unemployable.

A review of the evidence of record discloses that the veteran 
is still working despite the impairment attributable to his 
service-connected disabilities.  The veteran was recently 
accorded a psychiatric examination for rating purposes by VA 
in September 2005.  The examiner noted that "in spite of his 
PTSD symptoms," the veteran had been able to maintain 
employment for 12 years.  The examiner described the 
impairment attributable to the veteran's service-connected 
PTSD as only "moderate" in degree.  Notation was made of 
conflicts with co-workers, but mental status examination 
findings included coherent and goal-directed thought process, 
good insight and judgment, and regular rate and rhythm of 
speech.  The veteran's mood was described as nervous and his 
affect was described as tense and uptight, but the 
examination gave no indication that the symptom picture was 
such as to render the veteran unemployable.  

The veteran was also accorded an examination of the joints by 
VA in August 2005.  At that time he indicated that following 
service he worked for National Cash Register, and then for 20 
years for the U.S. Postal Service.  For the past 12 years he 
had been a diesel technician.  He stated he missed about two 
to two and a half weeks over the past year because of back 
and leg problems.  Current complaints included difficulty 
sleeping because of his back.  He stated that his knee hurt a 
lot worse when walking long distances, and with weather 
changes or standing on concrete.  On examination there was 
evidence of some limitation of motion of the left knee with 
pain.  There was also limitation of motion of the back, but 
there was no evidence of degenerative joint disease or disc 
disease on X-ray study.  The examiner noted that while the 
veteran missed work because of his back and knee 
disabilities, the veteran was still "gainfully employed."

In view of the foregoing, the veteran's service-connected 
disabilities are not shown to preclude employment consistent 
with his education and occupational experience, 








especially when the available record shows he is still 
working at substantially gainful employment.  


ORDER

Entitlement to a TDIU is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


